FINAL REJECTION
This is in response to Applicant amendments filed on 09/07/2022 amending Claims 1, 5-7, 9-10, 12-13, and 15; adding Claims 21-22; and cancelling Claims 16-18. 
Claims 1-7, 8-15, and 19-22 are examined.


Claim Objections
Claim 12 is/are objected to because of the following informalities: 
Regarding Claim 12: “the first skin” should be the “back skin”.

Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Georgeson (US 2015/0367586).

Regarding Claim 1:  Chang discloses a sensor array system (see annotated figure ‘964), comprising: a skin (20; Fig. 2A); a lattice network (see annotated figure ‘964) coupled to a portion of the skin (see annotated figure ‘964), the lattice network including a plurality of interconnects (see annotated figure ‘964) and a plurality of nodes (see annotated figure ‘964), the plurality of nodes being respectively defined by an intersection of two or more interconnects of the plurality of interconnects (see annotated figure ‘964); and a first sensor (14b; Fig. 2A) electrically connected to the lattice network (see annotated figure ‘964) at a first node of the plurality of nodes (see annotated figure ‘964).
Chang is silent regarding a thermal blanket positioned with the lattice network and the first sensor disposed between the skin and the thermal blanket.
However, Georgeson teaches a lattice network (230; Fig. 9) wherein a thermal blanket (910; Fig. 9) positioned with the lattice network ([0059]) on a back side of the lattice network (side facing 920; see Fig. 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lattice network of Chen to have a thermal blanket positioned with the lattice network on a back side of the lattice network , as taught by Georgeson, and thus having first sensor disposed between the skin and the thermal blanket (see annotated figure ‘964 wherein by placing the thermal blanket on a back side the sensor is disposed between the skin and the thermal blanket). This modification would enable to distribute the heat and thus protect the sensor array, as recognized by Georgeson, see [0058].

    PNG
    media_image1.png
    894
    775
    media_image1.png
    Greyscale

Regarding Claim 2:  Chang in view of Georgeson teaches all the limitations of Claim 1, as stated above, and Chang further discloses, an input-output circuit (“external device” providing the input and output via lead 18; See Fig. 1B and Col. 6 L. 13-19) electrically connected to the lattice network at a second node (node connected to 18; Fig. 1A) of the plurality of nodes (see annotated figure ‘964), wherein the input- output circuit includes at least one of an input circuit and an output circuit ( see Col. 6 L. 13-19 wherein at least one of input and output signals are provided then at least one of input and output circuit are present).


Regarding Claim 4: Chang in view of Georgeson teaches all the limitations of Claim 1, as stated above, and Chang further discloses the portion of the skin includes a non-planar surface (see Abstract, Col. 13 L. 28-29, Claim 1 wherein the sensor array system is flexible and deformable and thus the skin on which the sensor array system is deposited is non-planar surface).

Regarding Claim 5: Chang in view of Georgeson teaches all the limitations of Claim 1, as stated above, and Chang further discloses the skin includes a first layer (see annotated figure ‘964) and a second layer (see annotated figure ‘964) adjacent to the first composite layer, and the lattice network is coupled to the portion of the skin between the first layer and the second layer (see annotated figure ‘964).


Regarding Claim 8: Chang in view of Georgeson teaches all the limitations of Claim 1, as stated above, and Chang further discloses a substrate (12; Fig. 2A) disposed between the portion of the skin and the lattice network (Fig. 2A).


Claims 13-15, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Jang (US 2020/0072807).

Regarding Claim 13: Chang discloses a method for forming (the system discloses its method of manufacture and see Fig. 11) a sensor array (see annotated figure ‘964), the method comprising: forming the sensor array by applying a lattice network (see annotated figure ‘964) onto a substrate (12a, 12b; Fig. 1 A), the lattice network including a plurality of interconnects (see annotated figure ‘964) and a plurality of nodes (see annotated figure ‘964) the plurality of nodes being respectively defined by an intersection (see annotated figure ‘964) of two or more interconnects of the plurality of interconnects; coupling the lattice network onto a portion (see annotated figure ‘964) of a skin (20; Fig. 2A); and electrically connecting a first sensor (14b, see annotated figure ‘964 and 2A) to the lattice network at a first node (14b, see annotated figure ‘964 and 2A) of the plurality of nodes.
Chang is silent regarding chemically removing the substrate from the lattice network, and thus the substrate being a sacrificial substrate.
However, Jang teaches a method for forming a sensor array (see title) comprising applying a lattice network (120; Fig. 2;  [00009]) onto a substrate (110; Fig. 2, “flexible substrate” [0009]), coupling the lattice network onto a portion of a skin (130 and/or 150; fig. 2), and then regarding chemically removing the substrate from the lattice network (see [0054] wherein 110 is etching and /or remove with acid), and thus the substrate being a sacrificial substrate (since 110 is removed is it a sacrificial substrate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of formation of Chen to have chemically removing the substrate from the lattice network, and thus the substrate being a sacrificial substrate, as taught by Jang. This modification would enable to use the substrate to form the lattice network, e.g. use to grow the graphene as recognized by Jang (see [0050]), and once the sensor is formed discard the substrate while keeping the lattice network.

	 Regarding Claim 14: Chang in view of Jang teaches all the limitations of Claim 13, as stated above, and Chang further discloses the lattice network is coupled to the skin with the lattice network (see annotated figure ‘964) and the skin in an uncured state (Col. 4 L. 43-54 wherein the lattice network, i.e. diagnostic layer, is provided on the skin, i.e. composite layer, is uncured).

	Regarding Claim 15: Chang in view of Jang teaches all the limitations of Claim 14, as stated above, and Chang further discloses curing the lattice network and the composite skin together (Col. 4 L. 43-54 wherein the lattice network, i.e. diagnostic layer, and the skin, i.e. composite layer, are exposed to elevated temperature to be cured together).

	Regarding Claim 19: Chang in view of Jang teaches all the limitations of Claim 15, as stated above, and Chang further discloses applying an encapsulation layer (12b; Fig. 1A) to the lattice network.

Regarding Claim 22: Chang in view of Jang teaches all the limitations of Claim 15, as stated above, and Jang further teaches wherein the step of chemically removing the sacrificial substrate from the lattice network is performed subsequent to coupling the lattice network onto the portion of the skin (see Fig. 2 wherein 110 is removed after 130 or 150 have been used)

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtlander (US 2007/0275212) in view of Chang (US 6,370,964).

Regarding Claim 9: Stadtlander discloses a gas turbine engine (“gas turbine engine”, [0002]) comprising: an engine core (core surrounded by the nacelle see [0015] and annotated figure ‘212) having a longitudinal center axis (see annotated figure ‘212); a non-rotating, inner structure (“nacelle” see [0015] and annotated figure ‘212) disposed circumferentially about the engine core (see annotated figure ‘212); and 
an acoustic panel (20; Fig. 1) coupled to a surface of the inner structure (nacelle surface; see annotated figure ‘212), the acoustic panel including a back skin (composite skin 24; Fig. 1) adjacent to the inner structure (see annotated figure ‘212),
 a face skin (composite skin 22; Fig. 1), and a core structure (see annotated figure ‘212) disposed between the back skin and the face skin,  a face portion of the face skin (see annotated figure ‘212) being under stress and prone to damage and failure (see [0004]), wherein the face portion of the face skin is coupled to a portion of the back skin via the core structure (see annotated figure ‘212). 
Stadtlander is silent regarding the acoustic panel further comprising a sensor array comprising: a lattice network coupled to the portion of the back skin, the lattice network including a plurality of interconnects and at least one node defined by an intersection of two or more interconnects of the plurality of interconnects; and a first sensor electrically connected to the lattice network at a first node of the at least one node.
However, Chang discloses a sensor array system (see annotated figure ‘964) used in aircraft application (Col. 12 L. 33), comprising: a skin (20; Fig. 2A); a lattice network (see annotated figure ‘964) coupled to a portion of the skin (see annotated figure ‘964 and see that the skin is a composite skin), the lattice network including a plurality of interconnects (see annotated figure ‘964) and a plurality of nodes (see annotated figure ‘964), the plurality of nodes being respectively defined by an intersection of two or more interconnects of the plurality of interconnects (see annotated figure ‘964); and a first sensor (14b; Fig. 2A) electrically connected to the lattice network (see annotated figure ‘964) at a first node of the plurality of nodes (see annotated figure ‘964).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted in the skin portion subjected to damage of  Stadtlander, the sensor array system of Chang, and thus the acoustic panel further comprising a sensor array comprising: a lattice network coupled to the portion of the back skin (the sensor being inserted into the face skin, the lattice network is coupled to the portion of the back skin via the core, see annotated figure ‘964), the lattice network including a plurality of interconnects and at least one node defined by an intersection of two or more interconnects of the plurality of interconnects; and a first sensor electrically connected to the lattice network at a first node of the at least one node. Such modification would allow to performed a health diagnostic on the composite skin and detect when and where repair should be or will be soon necessary, as recognized by Chang (see Abstract and Tittle).

    PNG
    media_image2.png
    629
    750
    media_image2.png
    Greyscale



Regarding Claim 10: Stadtlander in view of Chang teaches all the limitations of Claim 9, as stated above, and further teaches the portion of the back skin is disposed on a side of the back skin facing the core structure (see annotated figure ‘212).





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Georgeson (US 2015/0367586), as stated for Claim 1, and further in view Hucker (US 8,534,133).

Regarding Claim 3: Chang in view of Georgeson teaches all the limitations of Claim 2, as stated above, and Chang further discloses  the skin includes a input/ouput port (18, Fig. 1A and Col. 6 L. 13-19) at a location proximal to the second node (the input/ouput port being in electrical communication to the second node, the input/ouput port is within a certain distance from the second node), and the input-output circuit includes at least one conductor extending through the input/ouput port (conductor 18; Fig. 1A).
Chang in view of Georgeson does not explicitly recite the input/ouput port being an aperture extending through the skin.
However, Hucker teaches a sensor array system (see Abstract wherein electrical conducting fibers form an network of sensors and 42 in Fig. 3a) having a skin (“composite material” Abstract and skin wherein network 42 is imbedded) with an input/output port formed by an aperture (aperture receiving the element 40; Fig. 3a) extending through the skin, and an input-output circuit (I/O circuit Fig. 3a) including at least one conductor (40; Fig. 3A) extending through the aperture.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor array Chang in view of Georgeson, to have the input/output port of being an aperture extending through the skin, as taught by Hucker. Such a modification would provide spatial wiring arrangements/configurations of the array sensor that facilitates mounting/assembling of the sensor array by having the input/output extending out of the skin and thus easily accessible.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtlander (US 2007/0275212) in view of Chang (US 6,370,964), as applied to Claim 9, and further in view of Pujar (US 2016/0265383)

Regarding Claim 11: Stadlander in view of Chang teaches all the limitations of Claim 9, as stated above, but is silent regarding a thermal blanket disposed between the inner structure and the acoustic panel.
However, Pujar teaches a gas turbine engine (100; Fig. 1) having an acoustic panel (132; Fig. 2) coupled to a surface of the inner structure (surface of 201; Fig. 2), the acoustic panel including a face skin (220; Fig. 2), a back skin (240; Fig. 2), and a thermal blanket (250; Fig. 2) disposed between the inner structure and the acoustic panel (see Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic panel of Stadtlander, to have a thermal blanket disposed between the inner structure and the acoustic panel, as taught by Pujar. Such modification would provide thermal protection for the skin, as recognized by Pujar (see [0023]).




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Jang (US 2020/0072807), as stated for Claim 15, further in view of Stadtlander (US 2007/0275212).

Regarding Claim 20: Chang in view of Jang teaches all the limitations of Claim 15, as stated above, and further discloses mounting the lattice network to the skin portion (see annotated figure ‘964), but is silent coupling a core structure to the portion of the skin.
However, Stadtlander teaches an acoustic panel (20; fig. 1) including a first skin (composite skin 22; Fig. 1), a second skin (composite skin 24; Fig. 1) and a core structure (see annotated figure ‘212) disposed between the first skin and the second, coupling a core structure to the portion of the skin (see annotated figure ‘212), wherein the portion of the first skin (see annotated figure ‘212)  being under stress and prone to damage and failure (see [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of Chang in view of Jang by adding the step of coupling a core structure of the Skin, as taught by  Stadtlander, Such a modification would allow to use the  health diagnostic system of Chang in a  composite skin of an acoustic panel that is subject to damage, as recognized by Stadlander (see [0004]).


Claims 21, 7 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Georgeson (US 2015/0367586), as stated for Claim 1, and further in view of Goldfine (US 2004/0066188).

Regarding Claim 21: Chang in view of Georgeson teaches all the limitations of Claim 1, as stated above, but is silent regarding wherein the first sensor is a temperature sensor.
However, Goldfine teaches a diagnostic system for detected structural condition of a material (see title and [0003,5]) as it is the case for Chang, with an array sensor (246; Fig. 47) using one temperature sensor ([0019] and second sensors in Claim 27) while other sensor are of different type (see [0021] and  Claim 1 wherein an other sensor is an electromagnetic sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one sensor of the sensor array Chang in view of Georgeson, to have the first sensor being a temperature sensor, as taught by Goldfine. Such a modification would provide measurement to be compensated for temperature variations, as recognized by Goldfine, see [0019].

Regarding Claim 7: Chang in view of Georgeson and Goldfine teaches all the limitations of Claim 21, as stated above (see above wherein the modification with Goldfine modifies only one sensor), and Chang further discloses a second sensor (see annotated figure ‘964) electrically connected to the lattice network at a second node (see annotated figure ‘964) of the plurality of nodes, wherein the second sensor is different than the first sensor (see annotated figure ‘964).

Regarding Claim 6: Chang in view of Georgeson teaches all the limitations of Claim 7, as stated above, and Chang further discloses the first sensor includes at least one of a resistance temperature detector, a strain sensor (“strain” Col. 11 L. 65- Col. 12 L. 1), or a piezoelectric sensor (“piezoelectric device” Abstract).


Allowable Subject Matter
Regarding Claims 12: Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all objection are corrected
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, “the portion of the back skin is disposed on a side of the back skin facing away from the core structure, and the sensor array is disposed between the thermal blanket and the  back skin and the sensor array is disposed between the thermal blanket and the  back skin”.

Response to Arguments
Applicant’s arguments filed 09/07/2022 have been considered but, for Claims 1 and 13, are moot because the arguments do not apply to any of the references being used in the current rejection and, for Claim 9, are not convincing for the following reasons: Applicant representative asserts that the prior art Cheng and Stadtlander fails to teach “a sensor array comprising: a lattice network coupled to a portion of the back skin”. More particularly, Applicant representative asserts that Stadlander modified by Cheng corresponds to placing the lattice network on the face skin of the acoustic panel and thus does not teach the above cited limitation.
However, as articulated in the present office action Stadlander modified by Cheng teaches positioning the lattice network on the face skin, the face skin being coupled to a portion of the back skin, e.g. mechanically coupled via the core attached to the back skin and the front skin (see annotated figure ‘212), thus the latticed network in coupled to a portion of the back skin, for example via the core of the acoustic liner.
The claim language recites “a lattice network coupled to a portion of the back skin”, and under broader reasonable interpretation does required the lattice network to be positioned or mounted onto a portion of the back skin, but simply to be coupled to a portion of the back skin, e.g. mechanically attached to it via the core, as it is interpreted in the present office action.
Therefore, the prior art Cheng and Stadtlander fails to teach “a sensor array comprising: a lattice network coupled to a portion of the back skin”.

Examiner Note
Annotated Claims to recite claim language that links the array sensor to specific gas turbine structures as well as claim language that deals with the fact that the lattice network is mounted onto a portion of the back skin, instead of coupled to a portion of the back skin may provide avenues to move forward prosecution.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741